DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 9/2/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-3, 5, 8-9, 13, and 15-26 are pending.
Claims 4, 6-7, 10-12, and 14 are cancelled.
Claims 24-26 are new.
Claims 1 and 18 is currently amended.

Claim Objections
Claim 5 is objected to due to the following minor informality: with the amendments to claim 1 reciting “a gap”, the limitation “a gap” in the second to last clause should be amended to “the gap”, as the disclosure appears to inform that the Applicant is intending to recite the same “gap”.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 2017/0032987) in view of Nangoy (US Patent 9,034,771).
Regarding claim 1, Lee teaches a plasma processing apparatus ([0003] and Fig. 1, etching apparatus #1000) comprising: 
a first mounting table ([0054] and Fig. 1, substrate holder #200) on which a target object to be processed is mounted ([0054] and Fig. 1, supporting substrate W); 
a focus ring ([0083] and Fig. 1, focus ring #300) having a bottom mounting surface (Figs. 1-2, bottom surface of #300);
a second mounting table ([0083] and Fig. 1, support plate #410), provided around the first mounting table (see Fig. 1, surrounding an upper periphery of chuck #230 of holder #200), the second mounting table including a top mounting surface (Fig. 1, upper surface of plate #410) on which the bottom mounting surface of the focus ring is mounted ([0054] and Fig. 1, bottom surface of focus ring #300 mounted thereon), the second mounting table further including a base (Fig. 1, bottom surface of plate #410), and a gap is provided between a bottom of the base of the second mounting table and the first mounting table (Fig. 2, gap between lowermost edge of #410 and uppermost edge of flange portion of #210, even in a lowered position, a minute gap would be present between two surfaces, and a gap would certainly be present if #410 was raised with #300); and 
an actuator ([0083] and Fig. 1, servo motor #440) configured to vertically move the top mounting surface of the second mounting table with the focus ring mounted on the top mounting surface of the second mounting table ([0083]: driver #400 includes connecting rod #420 for moving the support plate #410 vertically), wherein the actuator is directly coupled to the first mounting table and the base of the second mounting table (see Fig. 1, motor #440 integral to first mounting table structure and connected via rods #420 to plate #410).

Lee does not teach wherein the second mounting table further includes a temperature control mechanism, nor wherein the actuator is configured to vertically move the temperature control mechanism of the second mounting table.
However, Nangoy teaches wherein a second mounting table (Nangoy – C11, L43-44 and Fig. 6, actively-cooled shadow ring #604 with supporting structures #606 and #608) further includes a temperature control mechanism (Nangoy – C11, L44-45 and Figs. 6-8: feed-through #606 and couple #608 feed coolant gas/liquid to the shadow ring #604; C12, L15-20: feed to annular channels of #604), and wherein an actuator is configured to vertically move the temperature control mechanism of the second mounting table (Nangoy – C12, L61-65: feed-through #606 allows vertical motion of the shadow ring, provided by a motorized assembly for vertical positioning.	Lee and Nangoy both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Lee by including the vertically-actuated temperature control mechanism as taught by Nangoy in order to enable heat dissipation in a plasma chamber (Nangoy – C10, L15-20) with relative positioning to a cathode (Nangoy – C1, L24-26).

To clarify the record, the limitations “on which a target object to be processed is mounted”, “on which a focus ring is mounted”, and “configured to vertically move the temperature control mechanism and the mounting surface of the second mounting table with the focus ring mounted on the mounting surface of the second mounting table” are interpreted as an intended use of the apparatus, and are given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The modified Lee apparatus explicitly teaches the intended uses, as set forth above.

Additionally, the newly added limitations: “wherein the actuator is configured to vertically move the second mounting table including the temperature control mechanism from a first position to a second position which is higher than the first position, and when the focus ring is consumed, the second mounting table including the temperature control mechanism is placed at the second position and a plasma process of the target object is performed” are also interpreted as an intended use of the apparatus and/or actuator. Modified Lee would be capable of vertically moving the second mounting table (Lee – [0083], support plate #410) including the temperature control mechanism (as taught by Nangoy in the combination above) to any desired position for plasma processing (Lee – [0092]).

Regarding claim 2, Lee teaches wherein the second mounting table (Lee – [0083] and Fig. 1, plate #410) is electrically connected to the first mounting table (Lee - [0054] and Fig. 1, substrate holder #200), as follows: Lee teaches that the focus ring #300 is a conductor (Lee – [0079]), the plate #410 is an insulator (Lee – [0084]), and the chuck body #210 is a conductor (Lee – [0067]). Together, those three components form a capacitive element (the Oxford English Dictionary defines a capacitor as “a device used to store an electric charge, consisting of one or more pairs of conductors separated by an insulator). As such, Lee teaches limitations of the claim since plate #410 (“the second mounting table”) and the substrate holder #200/#210 (“the first mounting table”) are electrically connected in this manner.

Regarding claim 24, Lee teaches wherein the first mounting table ([0054] and Fig. 1, substrate holder #200) is provided with a flange portion protruding outward along an outer periphery (Fig. 1, radially protruding portion of #210) and the second mounting table is placed above the flange portion of the first mounting table (Fig. 1, support plate #410 provided above said radially protruding portion), and the gap is provided between the bottom-most surface of the base of the second mounting table and a top surface of the flange portion of the first mounting table (Fig. 2, gap between lowermost edge of #410 and uppermost edge of flange portion of #210, even in a lowered position, a minute gap would be present between two surfaces, and a gap would certainly be present if #410 was raised with #300).

Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987) and Nangoy (US Patent 9,034,771), as applied to claims 1-2 and 24 above, and further in view of Koike (US Pub. 2002/0072240) and Aoki (US Pub. 2011/0043784).
The limitations of claims 1-2 and 24 are set forth above. The Examiner notes Koike is Applicant-admitted prior art (IDS filed 4/24/2018).
Regarding claim 3, modified Lee does not teach an optical interferometer configured to measure a height of an upper surface of the focus ring, wherein the actuator is driven such that the upper surface of the focus ring is maintained within a preset range with respect to an upper surface of the target object.
However, Koike teaches a sensor (Koike – [0025] and Fig. 1, sensor #5) configured to measure a height of an upper surface of the focus ring.
Modified Lee and Koike both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the focus ring measuring sensor as taught by Koike in order to control the etching rate at the circumferential area of the wafer (Koike – [0004], [0009]) and enhance uniformity of the processing (Koike – [0009]).

Modified Lee does not teach wherein the sensor is an optical interferometer.
However, Aoki teaches wherein a position-detecting sensor is an optical interferometer (Aoki – [0080]).
Modified Lee and Aoki both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus by substituting the optical interferometer as taught by Lee for the sensor as taught by Koike in order to obtain positional information about a moving member with high precision (Aoki – [0080]).

To clarify the record, the limitation “wherein the actuator is driven such that the upper surface of the focus ring is maintained within a preset range with respect to an upper surface of the target object” is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The modified Lee apparatus would be capable of performing the intended use by virtue of Koike, which teaches that the height of the focus ring relative to a processed substrate would need to be adjusted based upon that corroded/consumed amount (Koike – [0011]-[0012] and [0025]-[0026]), as combined for the reasons above.

Claims 5 and 25-26 are rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987) and Nangoy (US Patent 9,034,771), as applied to claims 1-2 and 24 above, and further in view of Strang (US Pub. 2004/0129226).
The limitations of claims 1-2, 11-12, and 24 are set forth above.
Regarding claim 5, Lee teaches wherein the first mounting table (Lee - [0054] and Fig. 1, substrate holder #200 with related parts) is provided with a flange portion protruding outward along an outer periphery (see annotated Lee Fig. 1 below)

    PNG
    media_image1.png
    338
    620
    media_image1.png
    Greyscale

and having holes formed at three or more positions in a circumferential direction (Lee – [0088] and Fig. 2: penetration holes #221; [0087] and Fig. 1: apparatus comprises three or more rods #420 positioned around the central axis of the substrate holder, thus three or more holes are formed) while penetrating therethrough in an axial direction of the first mounting table (see Figs. 1-2, holes #221 penetrating along a vertical axis), 
the second mounting table is provided on an upper portion of the flange portion along the outer periphery of the first mounting table (Lee Fig. 1, plate #410 positioned vertically above the flange portion, as above) and has columnar portions, to be inserted into the respective holes (Lee – [0070] and Fig. 1, connecting rods #420), at positions of a lower surface thereof facing the flange portion that correspond to the positions of the holes (see Figs. 1-2, rods #420 inserted into holes #221 at a lower surface of plate #410 facing the flange portion, as above), 
the actuator vertically moves the second mounting table by moving the columnar portions in the axial direction with respect to the holes (Lee – [0083] and Figs. 1-2, the motor #440 moves the connecting rod vertically to move the support plate #410), and 
the plasma processing apparatus further comprises: a first seal member (Lee – [0088] and Fig. 1, sealing member #450) provided at each of the holes (see Figs. 1-2) and configured to seal the hole while being in contact with the corresponding columnar portion (Lee – [0088] and Fig. 1, sealing member installed at the boundary surface of the connecting rod #420 and the base #110); and a vacuum pump configured to depressurize a space (Lee – [0059] and Fig. 1, discharge pump P), and
the gap between the first mounting table and the second mounting table (Fig. 2, gap between lowermost edge of #410 and uppermost edge of flange portion of #210, even in a lowered position, a minute gap would be present between two surfaces, and a gap would certainly be present if #410 was raised with #300).

Modified Lee does not teach a second seal member provided between surfaces of the first mounting table and the second mounting table, which are in parallel in the axial direction, to seal the gap between the first mounting table and the second mounting table.
However, Strang teaches a seal member (Strang – [0044] and Figs. 8A-B, compliant element #670) provided between surfaces of a first mounting table (Strang – [0037] and Figs. 8A-B, substrate holder #300) and the second mounting table (Strang – [0037] and Figs. 8A-B, focus ring #600 with mating lip #630), which are in parallel in the axial direction (see Strang Figs. 8A-B, vertical axial direction), to seal a gap between the first mounting table and the second mounting table (Strang – [0044]: O-ring seal in contact with the surfaces described above, see Figs. 8A-B).
Modified Lee and Strang both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the second seal member as taught by Strang in order to reduce the likelihood of structural damage to the focus ring (Strang – [0044]) or, in the case of modified Lee, to protect the bottom surface of the second mounting table (see Lee Fig. 1).

To clarify the record, the limitations “vertically moves the second mounting table by moving the columnar portions in the axial direction with respect to the holes”, “configured to seal the hole while being in contact with the corresponding columnar portion”, “to seal a gap between the first mounting table and the second mounting table”, and “configured to depressurize a space formed by the first seal member and the second seal member between the first mounting table and the second mounting table” are interpreted as intended uses of the apparatus, and are given patentable weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Modified Lee explicitly teaches almost all of the intended uses, as set forth above. The vacuum pump, as taught by Lee, would be capable of performing the intended use “configured to depressurize a space formed by the first seal member and the second seal member between the first mounting table and the second mounting table by virtue of it being a vacuum pump, and since the seals as taught by Lee and Strang do not require perfect air-tightness, the pump would be capable of evacuating/depressurizing a space between the two seal members.

Regarding claim 25, modified Lee teaches a gap between the bottom-most surface of the base of the second mounting table and the top of the flange portion of the first mounting table (Lee - Fig. 2, gap between lowermost edge of #410 and uppermost edge of flange portion of #210, even in a lowered position, a minute gap would be present between two surfaces, and a gap would certainly be present if #410 was raised with #300).

Modified Lee does not teach at least one seal positioned between the bottom-most surface of the base of the second mounting table and the top surface of the flange portion of the first mounting table. 
However, Strang teaches at least one seal positioned between the bottom-most surface of the base of the second mounting table and the top surface of the flange portion of the first mounting table (Strang – [0044] and Figs. 8A-B, compliant element #670 provided between the bottom-most surface of #600 and the top surface of the #310).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the second seal member as taught by Strang in order to reduce the likelihood of structural damage to the focus ring (Strang – [0044]) or, in the case of modified Lee, to protect the bottom surface of the second mounting table (see Lee Fig. 1).

Regarding claim 26, modified Lee does not teach the added limitations of the claim.
However, Strang teaches wherein the seal extends around a peripheral portion of the base of the second mounting table (Strang – [0044] and Figs. 8A-B, compliant element #670 provided around the bottom-most surface of #600).
As before, the Examiner notes Merriam-Webster dictionary defines “around” as “on all or various sides: in every or any direction”). As such, the seal as taught by Strang extends “around” (on a side of and in a direction from) a peripheral portion of the base of the second mounting table, as set forth above.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the second seal member as taught by Strang in order to reduce the likelihood of structural damage to the focus ring (Strang – [0044]) or, in the case of modified Lee, to protect the bottom surface of the second mounting table (see Lee Fig. 1).

Claim 8 is rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987) and Nangoy (US Patent 9,034,771), as applied to claims 1-2 and 24 above, and further in view of Fink (US Pub. 2004/0149389) and Koike (US Pub. 2002/0072240).
The limitations of claims 1-2 and 24 are set forth above. The Examiner notes Koike is Applicant-admitted prior art (IDS filed 4/24/2018).
Regarding claim 8, modified Lee does not teach wherein three or more actuators are provided on different portions of the second mounting table, nor a control unit is provided which is configured to control each actuator such that each actuator is independently driven based on a consumption amount of the focus ring on the corresponding portions of the second mounting table at which each actuator is provided.
However, Fink teaches wherein three or more actuators (Fink – [0032] and Figs. 2A-C, lift pins of assembly #26 provided with motion actuators) are provided on different portions of a focus ring mounting table (Fink – Figs. 1-2C, three lift pins #26 spaced evenly around a circumferential direction of the outer portion of wafer chuck assembly #16), and wherein a control unit is provided which is configured to control each actuator (Fink – [0034]: lift pins can be actuated automatically) such that each actuator is independently driven (Fink – [0034]: raising one pin while keeping the others lowered to tilt focus ring #30) based on a consumption amount of the focus ring on the corresponding portions of the second mounting table at which each actuator is provided.
Modified Lee and Fink both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus with the independent actuators as taught by Fink in order to subject the substrate to create more uniform plasma across their surface (Fink – [0033]-[0034]).

Modified Lee does not explicitly teach wherein the control unit is configured to control each actuator based upon a consumption amount of the focus ring (emphasis added to clearly show distinguishing feature).
However, Koike teaches wherein a control unit is configured (Koike – [0035]: drive mechanism drives the focus ring based upon control signals from a controller) to control a focus ring actuator based upon a consumption amount of a focus ring (Koike – [0011]-[0012] and [0025]-[0026]).
Modified Lee and Koike both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus with the control unit programming as taught by Koike in order to maintain the etching rate at the circumferential area of the wafer constant without replacing the focus ring (Koike – [0009]-[0012]).

Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987) and Nangoy (US Patent 9,034,771), as applied to claims 1-2 and 24 above, and further in view of D’Ambra (US Pub. 2018/0061696), Grimbergen (US Pub. 2008/0099435), and Aoki (US Pub. 2011/0043784).
The limitations of claims 1-2 and 24 are set forth above.
Regarding claim 9, modified Lee does not teach an optical interferometer provided below the second mounting table and configured to measure a height of an upper surface of the focus ring, wherein a hole penetrating through the second mounting table to the mounting surface of the second mounting table is formed at a position corresponding to a position where the optical interferometer is provided.
However, D’Ambra teaches an optical sensor (D’Ambra – [0048] and Fig. 6A-C, sensor #630 may be an optical light detector) provided below a focus ring mounting table (D’Ambra – Fig. 6A-C: sensor #630 disposed inside the ESC #102 and below edge ring #105) and configured to measure a height of an upper surface of the focus ring (D’Ambra – [0049]: the sensor may determine a distance from the sensor to the depression in the top surface #601 of the edge ring #105).
Modified Lee and D’Ambra both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus with the optical sensor as taught by D’Ambra in order to detect erosion of the edge ring throughout processing and allow for replacement to prevent unacceptable process drift (D’Ambra – [0048]-[0050]).

Modified Lee does not explicitly teach a hole penetrating through the mounting table to the mounting surface of the mounting table is formed at a position corresponding to a position where the optical sensor is provided. Examiner posits, however, that the apparatus as taught by D’Ambra likely implicitly teaches a hole, since having an optical sensor for probing the edge ring would require some time of hole (or an open optical pathway through a translucent/transparent material) to allow for propagation of an optical wave.
Nevertheless, Grimbergen teaches a hole ([0054] and Fig. 1B, channels #136 or #138) penetrating through a mounting table (Grimbergen – Fig. 1B, substrate support #16) to a mounting surface of the mounting table (Grimbergen – Fig. 1B, upper surface of #15 supporting substrate #220) formed at a position corresponding to a position where an optical sensor is provided (Grimbergen - [0054] and Fig. 1B, fiber #121/#125 forming an optical send/receive device, positioned directly below channel #136).
Modified Lee and Grimbergen both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the holes, as taught by Grimbergen, to allow optical access to the backside of the target object (Grimbergen – [0054]).

Modified Lee does not teach wherein the sensor is an optical interferometer.
However, Aoki teaches wherein a position-detecting sensor is an optical interferometer (Aoki – [0080]).
Modified Lee and Aoki both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus by substituting the optical interferometer as taught by Lee for the sensor as taught by Koike in order to obtain positional information about a moving member with high precision (Aoki – [0080]).

Claim 13 is rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987) and Nangoy (US Patent 9,034,771), as applied to claims 1-2 and 24 above, and further in view of Kellogg (US Pub. 2012/0003836) and Valcore, JR (US Pub. 2014/0265852).
The limitations of claims 1-2 and 24 are set forth above.
Regarding claim 13, modified Lee does not teach a conductor part electrically connecting the first mounting table and the second mounting table, the conductor part including at least one of a flexible wiring or a mechanism electrically connected to the first mounting table and the base of the second mounting table.
However, Kellogg teaches a conductor part (Kellogg – [0033] and Fig. 3C, RF return straps #390) electrically connecting a first mounting table (Kellogg – [0033] and Fig. 3C fixed ground ring #340) and a second mounting table (Kellogg – [0033] and Fig. 3C movable ground ring #400), the conductor part including a flexible member (Kellogg – [0033]: return straps described as “flexible”; [0037]: return straps form an electrical ground) connected to the first mounting table (see Kellogg Fig. 3C) and the base of the second mounting table (see Kellogg Fig. 3C, attached via strap connection #340c at the base periphery of #400).
Modified Lee and Kellogg both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the flexible conductor part as taught by Kellogg in order to provide a flexible RF return path between the movable and fixed ring members (Kellogg – [0033], [0037]) to prevent the ignition of unconfined plasma (Kellogg – [0020]).

Modified Lee does not teach wherein the flexible member is a flexible wiring.
	However, Valcore teaches wherein a flexible RF grounding strap and a wire are an art-recognized equivalent structure (Valcore – [0040]: examples of an RF power medium include a wire or an RF strap- a conductive device that facilitates transfer of an RF signal).
	Modified Lee and Valcore both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to substitute a flexible wire for the flexible RF strap of modified Lee (Kellogg), since Valcore recognizes a wire and an RF strap as equivalent structures for RF signal transmission. See MPEP 2144.06(II).

Claim 15 is rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987) and Nangoy (US Patent 9,034,771), as applied to claims 1-2 and 24 above, and further in view of Nagaiwa (US Pub. 2002/0029745).
The limitations of claims 1-2 and 24 are set forth above.
Regarding claim 15, Lee teaches wherein the bottom mounting surface of the focus ring is annular (see Fig. 1, focus ring #300 shown as an annular member with bottom surface), and the top mounting surface of the second mounting table is annular ([0083] and Fig. 1, support plate #410 shown as an annular member with top surface), the second mounting table has an inner diameter larger than an outer diameter of the first mounting table ([0054] and Fig. 1, where the inner diameter of #410 is smaller than the adjacent outer diameter of #230 of #200), and the second mounting table is positioned around an outer peripheral surface of the first mounting table (see Fig. 1, as explained above).

Modified Lee does not teach wherein the focus ring comprises silicon.
However, Nagaiwa teaches wherein a focus ring comprises silicon (Nagaiwa – [0045]: focus ring made of conductive material such as silicon or silicon carbide).
Modified Lee and Nagaiwa both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the focus ring of modified Lee from a silicon-containing material, since the courts have held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 16 is rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987), Nangoy (US Patent 9,034,771), and Nagaiwa (US Pub. 2002/0029745), as applied to claim 15 above, and further in view of Koike (US Pub. 2002/0072240).
The limitations of claim 15 are set forth above.
Regarding claim 16, modified Lee does not teach the limitations of the claim.
However, Koike teaches a measurement device (Koike – [0025] and Fig. 1, sensor #5) configured to measure an elevation of a top surface of the focus ring (Koike – [0025]); and a controller (Koike – [0025] and Fig. 1, controller #7) configured to control the actuator in response to measurement of the elevation of the top surface of the focus ring by the measurement device (Koike – [0026]: upper surface of the focus ring #4 is moved by drive mechanism #6 on the basis of the measurement results of the sensor #5) to move the second mounting table (as combined with Lee above, focus ring is mounted on the second mounting table) and maintain the top surface of the focus ring within a preset vertical distance of a top surface of a substrate mounted on the first mounting table as the top surface of the focus ring deteriorates (Koike – [0028]: as the focus ring is corroded, the height of the upper surface of the focus ring can be controlled as desired, which is “a preset vertical distance”).
Modified Lee and Koike both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the focus ring measuring sensor as taught by Koike in order to control the etching rate at the circumferential area of the wafer (Koike – [0004], [0009]) and enhance uniformity of the processing (Koike – [0009]).

Claim 17 is rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987), Nangoy (US Patent 9,034,771), Nagaiwa (US Pub. 2002/0029745), and Koike (US Pub. 2002/0072240), as applied to claim 16 above, and further in view of Kellogg (US Pub. 2012/0003836) and Sasaki (US Patent 8,981,263).
The limitations of claim 16 are set forth above.
Regarding claim 17, modified Lee does not teach the limitations of the claim.
However, Kellogg teaches a conducting part (Kellogg – [0033] and Fig. 3C, RF return straps #390) extending between the first mounting table (Kellogg – [0033] and Fig. 3C fixed ground ring #340) and the second mounting table (Kellogg – [0033] and Fig. 3C movable ground ring #400).
Modified Lee and Kellogg both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the flexible conductor part as taught by Kellogg in order to provide a flexible RF return path between the movable and fixed ring members (Kellogg – [0033], [0037]) to prevent the ignition of unconfined plasma (Kellogg – [0020]).

Modified Lee does not teach wherein the temperature control mechanism comprises a heater adhered to the second mounting table.
However, Sasaki teaches wherein the temperature control mechanism comprises a heater (Sasaki – C5, L58 and Fig. 1, heater #25) adhered (Sasaki – C5, L66: focus ring section #3, which comprises heater #25, is bonded and fixed to the base section #4 via insulating adhesive layer #28) to the second mounting table (Sasaki – Fig. 1, heater #25 embedded in outer peripheral structure with focus ring #21, and bonded to #4).
Modified Lee and Sasaki both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to comprise a heater (as taught by Sasaki) in order to equalize the processing of the wafer by adjusting the temperature of the focus ring, and to prevent deposits from forming on the focus ring (Sasaki – C2, L46-57).

Claims 18 and 20-21 are rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987), Nangoy (US Patent 9,034,771), and Kellogg (US Pub. 2012/0003836).
Regarding claim 18, Lee teaches a plasma processing apparatus ([0003] and Fig. 1, etching apparatus #1000) comprising: 
at least one RF (radio frequency) power supply ([0057] and Fig. 1, power source P2; [0067]: P2 supplies HF electrical power);6Application No.: 15/961,381 Reply to Office Action dated June 22, 2021
a first mounting table ([0054] and Fig. 1, substrate holder #200) on which a target object to be processed is mounted ([0054] and Fig. 1, supporting substrate W); 
a second mounting table ([0083] and Fig. 1, support plate #410), provided around the first mounting table (see Fig. 1, surrounding an upper periphery of chuck #230 of holder #200), on which a focus ring is mounted ([0054] and Fig. 1, bottom surface of focus ring #300 mounted thereon),
an actuator ([0083] and Fig. 1, servo motor #440) configured to vertically move the second mounting table ([0083]: driver #400 includes connecting rod #420 for moving the support plate #410 vertically), and
the first mounting table is electrically connected to the at least one RF power supply (Fig. 1: substrate holder #200 is connected to power source P2).

Lee does not teach the second mounting table having therein a temperature control mechanism. 
However, Nangoy teaches the second mounting table (Nangoy – C11, L43-44 and Fig. 6, actively-cooled shadow ring #604 with supporting structure: feed-through #606 through coupler #608) having therein a temperature control mechanism (Nangoy – C11, L44-45 and Figs. 6-8: feed-through #606 and coupler #608 feed coolant gas/liquid to the shadow ring #604; C12, L15-20: feed to annular channels of #604). 
Lee and Nangoy both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Lee by including the vertically-actuated temperature control mechanism as taught by Nangoy in order to enable heat dissipation in a plasma chamber (Nangoy – C10, L15-20) with relative positioning to a cathode (Nangoy – C1, L24-26).

Modified Lee does not teach wherein the second mounting table includes a conducting part, wherein: (i) the conducting part is electrically connected directly to the first mounting table, and RF power is supplied to the second mounting table from the first mounting table through the conducting part, or (ii) the conducting part is electrically connected directly to the at least one RF power supply and RF power is supplied from the at least one RF power supply to the second mounting table through the conducting part.
However, Kellogg teaches wherein the second mounting table includes a conducting part (Kellogg – [0033] and Fig. 3C, RF return straps #390), wherein: (i) the conducting part is electrically connected directly to the first mounting table (Kellogg – [0033] and Fig. 3C: fixed ground ring #340 is directly joined to strap #390), and RF power is supplied to the second mounting table from the first mounting table through the conducting part (Kellogg – [0033]: RF return straps allow for RF power return paths, thus would be capable of supplying power from one table to the other, as Kellogg modifies Lee).
Modified Lee and Kellogg both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the flexible conductor part as taught by Kellogg in order to provide a flexible RF return path between the movable and fixed ring members (Kellogg – [0033], [0037]) to prevent the ignition of unconfined plasma (Kellogg – [0020]).

The Examiner notes that claim 18 does not positively recite the “focus ring” as a structural limitation of the claim. Instead, the claim recites the focus ring as an intended use of the apparatus/second mounting table. Applicant is encouraged to incorporate a limitation similar to newly amended claim 1, which does positively recite the focus ring.

To clarify the record, the claim limitations “on which a target object to be processed is mounted”, “on which a focus ring is mounted”, “configured to vertically move the second mounting table”, “RF power is supplied to the second mounting table from the first mounting table through the conducting part”, and “RF power is supplied from the at least one RF power supply to the second mounting table through the conducting part” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Modified Lee would be capable of performing the intended uses as set forth above.

Additionally, the newly added limitations: “wherein the actuator is configured to vertically move the second mounting table including the temperature control mechanism from a first position to a second position which is higher than the first position, and when the focus ring is consumed, the second mounting table including the temperature control mechanism is placed at the second position and a plasma process of the target object is performed” are also interpreted as an intended use of the apparatus and/or actuator. Modified Lee would be capable of vertically moving the second mounting table (Lee – [0083], support plate #410) including the temperature control mechanism (as taught by Nangoy in the combination above) to any desired positioned for plasma processing (Lee – [0092]).

Regarding claim 20, Lee modified by Nangoy does not teach wherein the conducting part is connected to a circumferential surface of the first mounting table.
However, Kellogg teaches wherein the conducting part (Kellogg – [0033] and Fig. 3C, RF return straps #390) is connected to a circumferential surface of the first mounting table (Kellogg – [0033] and Fig. 3C: outer circumferential surface of fixed ground ring #340).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the flexible conductor part as taught by Kellogg in order to provide a flexible RF return path between the movable and fixed ring members (Kellogg – [0033], [0037]) to prevent the ignition of unconfined plasma (Kellogg – [0020]).

Regarding claim 21, Lee modified by Nangoy does not teach wherein the conducting part extends between an upper surface of the first mounting table and a lower surface of the second mounting table.
However, Kellogg teaches wherein the conducting part extends between an upper surface of the first mounting table (Kellogg – [0033] and Fig. 3C: upper portion of outer circumferential surface of fixed ground ring #340) and a lower surface of the second mounting table (Kellogg – [0033] and Fig. 3C: lower portion of the outer circumferential surface of movable ground ring #400).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the flexible conductor part as taught by Kellogg in order to provide a flexible RF return path between the movable and fixed ring members (Kellogg – [0033], [0037]) to prevent the ignition of unconfined plasma (Kellogg – [0020]).

Claim 19 is rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987), Nangoy (US Patent 9,034,771), and Kellogg (US Pub. 2012/0003836), as applied to claims 18 and 20-21 above, and further in view of Valcore, JR (US Pub. 2014/0265852, hereafter “Valcore”).
The limitations of claims 18 and 20-21 are set forth above.
Regarding claim 19, Lee modified by Nangoy does not teach wherein the conducting part includes a flexible wiring which provides an RF power electrical connection to the second mounting table as the second mounting table is vertically moved.
However, Kellogg teaches wherein the conducting part (Kellogg – [0033] and Fig. 3C, RF return straps #390) includes a flexible member which provides an RF power electrical connection (Kellogg – [0033]: return straps described as “flexible”; [0037]: return straps form an electrical ground) to the second mounting table (Kellogg – [0033] and Fig. 3C: movable ground ring #400) as the second mounting table is vertically moved (Kellogg teaches #400 is movable, thus would be capable of performing the intended use).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the flexible conductor part as taught by Kellogg in order to provide a flexible RF return path between the movable and fixed ring members (Kellogg – [0033], [0037]) to prevent the ignition of unconfined plasma (Kellogg – [0020]).

Modified Lee does not teach wherein the flexible member is a flexible wiring.
	However, Valcore teaches wherein a flexible RF grounding strap and a wire are an art-recognized equivalent structure (Valcore – [0040]: examples of an RF power medium include a wire or an RF strap- a conductive device that facilitates transfer of an RF signal).
	Modified Lee and Valcore both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to substitute a flexible wire for the flexible RF strap of modified Lee (Kellogg), since Valcore recognizes a wire and an RF strap as equivalent structures for RF signal transmission. See MPEP 2144.06(II).

Claim 22 is rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987), Nangoy (US Patent 9,034,771), and Kellogg (US Pub. 2012/0003836), as applied to claims 18 and 20-21 above, and further in view of Koike (US Pub. 2002/0072240) and Nagaiwa (US Pub. 2002/0029745).
The limitations of claims 18 and 20-21 are set forth above.
Regarding claim 22, Lee teaches wherein the second mounting table ([0083] and Fig. 1, support plate #410) includes a top annular mounting surface (see Fig. 1, #410 shown as an annular member with top surface); the apparatus further including:
 the focus ring ([0083] and Fig. 1, focus ring #300) including a bottom annular surface (see Fig. 1, focus ring shown as an annular member with bottom surface) mounted on the top annular mounting surface of the second mounting table (see Fig. 1, #300 mounted on #410).

Lee does not teach wherein the second mounting table includes a temperature control mechanism.
However, Nangoy teaches wherein the second mounting table (Nangoy – C11, L43-44 and Fig. 6, actively-cooled shadow ring #604 with feed-through #606 and coupler #608) includes a temperature control mechanism (Nangoy – C11, L44-45 and Figs. 6-8: feed-through #606 and couple #608 feed coolant gas/liquid to the shadow ring #604; C12, L15-20: feed to annular channels of #604).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Lee by including the vertically-actuated temperature control mechanism as taught by Nangoy in order to enable heat dissipation in a plasma chamber (Nangoy – C10, L15-20) with relative positioning to a cathode (Nangoy – C1, L24-26).

Lee modified by Nangoy and Kellogg do not teach a measurement device configured to measure an elevation of a top surface of the focus ring; and a controller configured to control the actuator in response to measurement of the elevation of the top surface of the focus ring by the measurement device to move the second mounting table and maintain the top surface of the focus ring within a preset vertical distance of a top surface of a substrate mounted on the first mounting table as the top surface of the focus ring deteriorates; wherein the second mounting table includes a temperature control mechanism.
However, Koike teaches a measurement device (Koike – [0025] and Fig. 1, sensor #5) configured to measure an elevation of a top surface of the focus ring (Koike – [0025]); and a controller (Koike – [0025] and Fig. 1, controller #7) configured to control the actuator in response to measurement of the elevation of the top surface of the focus ring by the measurement device (Koike – [0026]: upper surface of the focus ring #4 is moved by drive mechanism #6 on the basis of the measurement results of the sensor #5) to move the second mounting table (as combined with Lee above, focus ring is mounted on the second mounting table) and maintain the top surface of the focus ring within a preset vertical distance of a top surface of a substrate mounted on the first mounting table as the top surface of the focus ring deteriorates (Koike – [0028]: as the focus ring is corroded, the height of the upper surface of the focus ring can be controlled as desired, which is “a preset vertical distance”). 
Modified Lee and Koike both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the focus ring measuring sensor as taught by Koike in order to control the etching rate at the circumferential area of the wafer (Koike – [0004], [0009]) and enhance uniformity of the processing (Koike – [0009]).

Modified Lee does not teach wherein the focus ring comprises silicon.
However, Nagaiwa teaches wherein a focus ring comprises silicon (Nagaiwa – [0045]: focus ring made of conductive material such as silicon or silicon carbide).
Modified Lee and Nagaiwa both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the focus ring of modified Lee from a silicon-containing material, since the courts have held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 23 is rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987), Nangoy (US Patent 9,034,771), Kellogg (US Pub. 2012/0003836), Koike (US Pub. 2002/0072240), and Nagaiwa (US Pub. 2002/0029745), as applied to claim 22 above, and further in view of Sasaki (US Patent 8,981,263).
The limitations of claim 22 are set forth above.
Regarding claim 23, Lee teaches wherein the second mounting table ([0083] and Fig. 1, support plate #410) has an inner diameter larger than an outer diameter of the first mounting table ([0054] and Fig. 1, substrate holder #200, where the inner diameter of #410 is smaller than the adjacent outer diameter of #230 of #200), and the second mounting table is positioned around an outer peripheral surface of the first mounting table (see Fig. 1, as explained above).

Lee modified by Nangoy does not teach wherein the conducting part is electrically connected between the first mounting table and the second mounting table.
However, Kellogg teaches wherein the conducting part (Kellogg – [0033] and Fig. 3C, RF return straps #390) is electrically connected (Kellogg – [0037]: return straps form an electrical ground) between the first mounting table (Kellogg – [0033] and Fig. 3C fixed ground ring #340) and the second mounting table (Kellogg – [0033] and Fig. 3C movable ground ring #400).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the flexible conductor part as taught by Kellogg in order to provide a flexible RF return path between the movable and fixed ring members (Kellogg – [0033], [0037]) to prevent the ignition of unconfined plasma (Kellogg – [0020]).

Modified Lee does not teach wherein the temperature control mechanism includes a heater adhered to the second mounting table.
However, Sasaki teaches wherein the temperature control mechanism comprises a heater (Sasaki – C5, L58 and Fig. 1, heater #25) adhered (Sasaki – C5, L66: focus ring section #3, which comprises heater #25, is bonded and fixed to the base section #4 via insulating adhesive layer #28) to the second mounting table (Sasaki – Fig. 1, heater #25 embedded in outer peripheral structure with focus ring #21, and bonded to #4).
Modified Lee and Sasaki both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to comprise a heater (as taught by Sasaki) in order to equalize the processing of the wafer by adjusting the temperature of the focus ring, and to prevent deposits from forming on the focus ring (Sasaki – C2, L46-57).

Response to Arguments
Applicant’s arguments concerning claims 1, 18, and 24-26 (and claims dependent thereon) have been carefully considered, but are not persuasive for at least the following reasons:
Regarding claims 1 and 18, the added limitations of each claim are merely an intended use of the actuator and the apparatus as a whole. Recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2144 and In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997) and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Applicant has also misunderstood the Examiner’s previous rejection- the Lee apparatus is relied upon to teach the majority of the structural features of claims 1 and 18, including the actuator and the second mounting table. Nangoy is merely relied upon to teach wherein the “second mounting table” includes the “temperature control mechanism”- not for any function therein. 
Applicant has not argued any portion of the Lee reference or argued why the Lee apparatus would be capable of performing the claimed functions of the apparatus. Applicant has cited an operation of Nangoy (Remarks, pg. 12), but such an operation is irrelevant because it does not correctly apply to the combination of references as set forth by the Examiner.

Regarding claims 24-26, Applicant argues that Lee (alone, or in combination with the other prior art of record) fails to teach the limitations of new claim 24 regarding the “bottom-most surface of the base of the second mounting table”. 
The Examiner disagrees, as at least some gap would inherently be present between the elements #410 and outer periphery of #210 (see Lee Fig. 2) because neither surface is described as perfectly smooth on a molecular level, thus there would inherently be peaks and valleys in each surface that define any number of small gaps therebetween. 
Additionally, the above explanation applies when #410 and #210 are in contact. If, as described in the Lee reference, the element #410 were raised by the attached actuator, then an adjustable gap of macroscopic size would be present and continue to meet the limitations of the claim. 
The disclosure of Lee is not so limited to the particular arrangement of Fig. 2. Strang is relied upon to teach the seal as claimed, as was provided in the previous Office Action. As Applicant has not argued the teachings of the Strang reference, the Examiner asserts that the other new claims 25-26 are properly met by the combination with Strang as set forth herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             

/Benjamin Kendall/Primary Examiner, Art Unit 1718